Citation Nr: 1624504	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a disorder of the skin, to include skin cancer and its residuals. 

2.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In October 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of that hearing is also of record.  

In December 2015, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  A skin disorder, including skin cancer residuals, is not attributable to service.

2.  Bilateral pes planus preexisted service, but did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disorder have not been met.  §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As described below, the claims on appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the appeal.  

      Skin Disorder

As described by the Board in the December 2015 remand, the Veteran has current actinic keratosis and a history of basal cell carcinoma.  He does not contend that the disability manifested in service; rather, he asserts that his duties as an aircraft mechanic required him to be in harsh environments for the entirety of the working day with no protection from the sun.  As explained by the Board in December 2015, his reports in this regard are entirely consistent with the circumstances of his military duties as an aircraft mechanic for the KC-135 Stratotanker. 

In December 2015, the Board noted that a VA medical examination had not been afforded, and remanded the claim for this purpose.  As described in detail in the "Notice and Assistance" section below, a VA examination was scheduled for May 2016, but the Veteran failed to report.  Notification was sent in advance to the Veteran at his current address.  Neither he nor his representative have offered an explanation for his absence or requested that the examination be rescheduled.  As such, the Board must decide the case based on the evidence of record.  38 C.F.R. § 3.655.

As the record lacks a probative opinion linking the Veteran's skin disability to service, the preponderance of the evidence is against the claim.  The Veteran has provided an internet article describing the nature of various skin disabilities; however, this evidence does not address the facts that are specific to this Veteran's particular case.  The information reflected in the submitted article is not probative of the medical questions at issue in this appeal.  To the extent the Veteran himself has provided a nexus opinion, while he has competently reported his symptoms, the matter of whether actinic keratosis and basal cell carcinoma relate to service/prior sun exposure is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service cannot be used to establish the required nexus.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

      Bilateral Pes Planus

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153  (West 2014); 38 C.F.R. § 3.306 (2015).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) . 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).

As described by the Board in December 2015, the Veteran's October 1963 service entrance examination report noted moderate pes planus bilaterally.  As such, the presumption of soundness does not apply and he is considered to have entered service with preexisting bilateral pes planus.

Thus, the Board's initial inquiry is to consider whether the Veteran's preexisting pes planus became worse during service.  Accordingly, the claim was remanded in December 2015 for a medical opinion addressing whether the pes planus underwent an increase in severity during service, and if so, whether the increase in severity was attributable to the natural progression of the disease process or, alternatively, to aggravating factors of service.  Again however, the claim must be decided based on the evidence of record due to the Veteran's failure to report to his May 2016 VA examination.

In an undated service treatment record (STR), the Veteran reported foot pain.  The pain was attributed to what appears to state "3° pes planus," and arch supports were recommended.  VBMS Entry 2/14/13, p. 49.

On service examination in May 1965, the Veteran's feet were examined, and his pes planus was specifically noted to be "asymptomatic."

On examination at separation from service in September 1967, the Veteran's feet were normal.  The Veteran complained of no symptoms or problems on the accompanying Report of Medical History.  

At the October 2015 hearing, the Veteran attributed a chronic worsening of his pes planus to his active military service.  He stated that the footwear issued to him by the Air Force was inadequate, and that his work as an aircraft mechanic, which involved walking on concrete flight lines in boots with poor support in the soles, caused his pes planus to be aggravated beyond the natural progression of the disease process.

The post-service medical record does not address whether there was a measurable worsening of bilateral pes planus during service.  

The preponderance of the evidence is against the claim.  While there was a general report of pain in the undated STR, the treatment note does not contain any information suggesting a worsening of the condition.  The significance of the pes planus apparently being described as "third degree" is unknown.  Aside from this general complaint of foot pain, no symptomatology was documented following the initial report on entry into service.  Significantly, in May 1965 the Veteran's feet were examined and his pes planus was classified as "asymptomatic".  On separation, the Veteran's feet were again examined and found to be normal.  Additionally, the Veteran raised no pertinent complaints on the accompanying Report of Medical History.  The post-service medical evidence does not support the claim, and a VA medical opinion is not available despite VA's efforts.  Based on this evidence, the Board does not find there was an increase in severity of bilateral pes planus during service. 

The Board has considered the lay evidence, but the Veteran's own statements cannot be used to establish that the preexisting bilateral pes planus was aggravated by his active service as he lacks medical expertise regarding the etiology and progression of complex foot diseases.  See Jandreau, 492 F.3d at 1376-77.   Moreover, independent medical evidence is generally required to support a finding that the preexisting disorder increased in severity in service.  See Paulson, 7 Vet. App. at 470-71 (1995).  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by August 2012 and January 2013 letters.  Additionally, at the October 2015 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  In December 2015, Board remanded the appeal in order to obtain VA medical opinions on the claims.  In March 2016, the Veteran was mailed a notice letter concerning his upcoming examinations.  The examinations were scheduled for May 2016, but the Veteran did not appear.  

According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q).  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Clarke v. Nicholson, 21 Vet. App. 130, 135 (2007). 

The Board has carefully reviewed the file and finds that the March 2016 notification letter was sent to him at his most current address.  In a May 2015 Report of Contact, the Veteran was asked to provide his current address, and this was the address used in the May 2016 letter.  Other correspondence has since been mailed to this address and none has been returned.  Additionally, mail that was sent to him in 2014 and returned was re-sent to the address provided in the May 2015 Report of Contact, and was then received.  The Board does not find that the presumption of regularity has been rebutted.

In May 2016, the Veteran's representative responded to the May 2016 supplemental statement of the case, and provided no explanation for the Veteran's absence at his scheduled VA examinations.  Neither the Veteran nor his representative has requested that the examinations be rescheduled.  As such, and given that the claims on appeal are original service connection claims, they must be decided based on the evidence of record.  38 C.F.R. § 3.655.  In this vein, the Board is further satisfied that the RO has substantially complied with its December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for bilateral pes planus is denied. 
 
Service connection for a skin disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


